           Case: 1:18-cv-02457-PAG Doc #: 151-1 Filed: 07/20/21 1 of 1. PageID #: 5926




Mike Stavnicky

From:                                ohndecf@ohnd.uscourts.gov
Sent:                                Friday,January 15,2021 10:39 AM
To:                                  OHNDdb_CleECF@ohnd.uscourts.gov
Subject:                             Activity in Case 1:18-cv-02457-PAG Outdoor Product Innovations, Inc. v. Jest Textiles,
                                     Inc. et al Terminate Hearings


This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mafi
because the mail box Is unattended.
♦it^NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30 page limit do not apply.

                                                       U.S. District Court


                                                   Northern District of Ohio


Notice of Electronic Filing

The following transaction was entered on 1/15/2021 at 10:38 AM EST and filed on 1/15/2021
Case Name:             Outdoor Product Innovations, Inc. v. Jest Textiles, Inc. et al
Case Number:           l:18-cv-02457-PA6
Filer:
Document Number: No document attached


Docket Text:
Minutes of procee(lings[non-ciocument] before Judge Patricia A. Gaughan. Telephonic Status
Conference was held. Final Pretrial is set 8/16/21 at 9:30 a.m. in Chambers 19B. Trial of 2/02/21
is continued to 9/08/21 at 9:00 a.m. in Courtroom 19B. Judge Patricia A. Gaughan 1/15/2021
Time: 30 mins. (D,Ma)


l:18-cv-02457-PAG Notice has been electronically mailed to:

David M. Cuppage       dmc@mccarthyleblt.com, dcl@mccarthyleblt.com

Michael R. Stavnicky     mstavnicky@smdklaw.com, hcloud@smdklaw.com

E. Roger Stewart     ers@mccarthyleblt.com

Ryan K. Rubin      ryan.rubln@lewlsbrlsbols.com, sara.pattl@lewlsbrlsbois.com

T. Christopher O'Connell     coconnell@smdklaw.com

Nicholas R. OleskI     nro@mccarthylebit.com, dcl@mccarthyleblt.com                          |        EXHIBIT


                                                                                                          }
